Citation Nr: 1805805	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from August 1968 through October 1970. His service included combat in Vietnam, and the Veteran was awarded a Purple Heart and was separated from active duty due to medical retirement pursuant to 10 U.SC. § 1201 (2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

By Board decision dated March 2014, the Veteran was deemed not competent to handle disbursement of funds, and his wife was appointed to be his fiduciary.

The evidence before the VA consists of the electronic record located in the Veterans Benefits Management System (VBMS)/Virtual VA.

The issue of entitlement to service connection for a stroke, to include as a result of herbicide exposure and to include as secondary to service-connected coronary artery disease has been raised by the record in the January 2017 Appellant's Brief, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.







	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to SMC because he requires aid and attendance or is housebound as either a direct or secondary result of his service connected disabilities. See January 2017 Appellant's Brief. Regrettably, a remand is necessary before appellate review may proceed on this issue.  

Under 38 U.S.C. §1114(1) a veteran is entitled to SMC if he is, as the result of service-connected disability, "permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance." 

The Veteran is currently service-connected for the following conditions: residuals of shell fragment wounds in the buttocks and right thigh; an injury affecting propulsion of foot; an injury to extensor muscles of elbow; coronary artery disease (CAD); malaria, and scars of the left thigh and right axillary area. 

The Veteran's hemiparesis due to stroke is noted several times in the VA treatment records. See e.g. March 2010 VA treatment record; November 2010 VA treatment record. VA treatment records dated February 2009 noted a history of an arteriovenous malformation (AVM) in the Veteran's brain stem, and that he underwent GAMMA-knife repair in February 2007 and suffered a subsequent cerebral vascular accident (stroke). 

The March 2012 VA examination noted that the Veteran had an unsteady gait, a stooped appearance, and that he wore multiple braces and an eye patch. The examiner noted that the Veteran's right upper extremity was flaccid, and that the left upper extremity had only gross motor ability. The Veteran was noted to be only able to walk a few steps with the assistance of another, and slight kyphosis of the spine was noted. It was noted that he required the use of a wheelchair, cane, walker, bilateral hand splints, foot braces, and knee braces. The Veteran was noted to require daily personal health care services.

The August 2012 VA examination reported findings similar to the March 2012 examination, and expounded on examples of functional limitations. The examiner additionally noted that the Veteran not capable of managing his financial affairs due to poor memory, cogitation, and diplopia as a result of the stroke.

The March 2013 VA examination reported findings in keeping with the prior examinations, and noted that the Veteran spent his day either in a bed, in a recliner, or in a wheelchair. It noted that he needed one or two people to assist him while traveling, and that he had no sense of balance after a transient ischemic attack in 2011 and a myocardial infarction in 2012. 

After the above examinations were conducted, the AOJ conceded that the Veteran had a status of being housebound and requiring the assistance of another to perform routine activities of daily living, but concluded that the condition causing the status was not due to the Veteran's active military service. See November 2013 Statement of the Case. 

Responsively and in conjunction with his appeal, the Veteran submitted a December 2013 note from his private primary care physician, which states that the "war injuries of his hip, arm back and buttocks" have been a "hindrance and aggravation" from fully recovering from his stroke; clarifying that pre-stroke, the Veteran's right leg was strongest and helped him compensate for his left leg that had been weakened by service injuries. The physician opined that a combination of the Veteran's service injuries and the stroke caused his homebound status and required the regular aid and assistance of the Veteran's wife.

On appeal, the Veteran contends that the arteriovenous malformation is linked to his service or his CAD, which is service-connected, that the resultant required intervention also has a causal relationship, and that thus the stroke resulting from the intervention is also related, since such caused his status of being housebound and in need of aid and assistance. See January 2017 Appellant's Brief. 

After careful consideration, the Board finds that the arguments set forth by the Veteran in his brief and the medical evidence submitted raise reasonable questions regarding the nature and cause of his incapacity that are not adequately addressed in the VA examinations of record. As the record does not contain a medical opinion specifically addressing these contentions, remand for a new VA examination and/or medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file. 

2. Return the claim to the March 2013 examiner or another examiner qualified to opine on the nature and etiology of the Veteran's limitations for an addendum opinion and/or a new examination, if necessary.

The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

Based on the examination results and/or review of the record, or any other developmental steps deemed necessary to answer, the examiner is requested to respond to the following inquiries: 

**Identify all medical conditions that are as likely as not (50 percent or greater likelihood) a primary or contributory cause of the Veteran's housebound status or status requiring regular aid and attendance. 

** Provide an opinion as to whether it is as likely as not (50 percent or greater likelihood) that any of the Veteran's service-connected disabilities are either a primary or contributory cause of the Veteran's need for regular aid and attendance, or his housebound status. 

** Provide an opinion as to whether it is as likely as not (50 percent or greater likelihood) that any service-connected disability or combination thereof kept him housebound or in need of regular aid and attendance; i.e., did such prevent him from recovery. If so, please estimate when recovery would have occurred but for the service connected disability(ies). Please consider the December 2013 note from the Veteran's private physician, which opines that the service-connected disabilities have hindered the Veteran's recovery.

** Provide an opinion detailing the functional impact of each of the Veteran's service-connected disabilities, to include any condition that is related to such disability. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to mere speculation, the examiner should explain in full why this is the case and identify any additional facts or evidence (if any) that would allow for a more definitive opinion.

3. After the development above has completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of entitlement to SMC based on aid and attendance or housebound status. If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order, for further review. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).






